Citation Nr: 0027739	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-11 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder (other than post-traumatic stress 
disorder).

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The appellant had active duty service from January 1988 to 
June 1989.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which denied the veteran's 
claim for service connection for "depression and related 
symptoms," and PTSD.  The claim for depression and related 
symptoms was denied on the merits, and the claim for PTSD was 
denied as not well grounded.  The Board has determined that 
the issues are more accurately characterized as stated on the 
cover page of this decision.  


FINDINGS OF FACT

1.  The claims file does not contain credible medical 
evidence showing that the veteran has an acquired psychiatric 
disorder that is related to her service.

2.  The claims file does not contain credible medical 
evidence showing that the veteran has PTSD.




CONCLUSIONS OF LAW

1.  The claim for service connection for an acquired 
psychiatric disorder (other than PTSD) is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

1.  The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the veteran's written statements, and the 
transcript of her testimony from her hearing, held in June 
1999, shows that she essentially asserts that she has an 
acquired psychiatric disorder, to include PTSD, as a result 
of her service.  In particular, she argues that he has an 
acquired psychiatric disorder, to include PTSD, as a result 
of being sexually assaulted in about May 1988.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999). 

However, the threshold question to be answered with respect 
to any claim for VA benefits is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded; 
that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).

Alternatively, the U.S. Court of Appeals for Veterans Claims 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

With regard to the claim for PTSD, the Board notes that 38 
C.F.R. § 3.304(f), which governs claims for service 
connection for PTSD, was changed during the pendency of the 
veteran's claim.  The United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals prior to March 1, 1999) has stated that where laws or 
regulations change after a claim has been filed or reopened 
but before the administrative or judicial appeal process is 
completed, the version of the law most favorable to the 
appellant applies unless Congress provides otherwise.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1990).

Because the rating decision denying the veteran service 
connection for PTSD was issued prior to the effective date of 
the current version of 38 C.F.R. § 3.304(f), the veteran was 
not given notice and opportunity to submit evidence and 
argument pursuant to the current version of the regulation.  
When addressing a question not addressed by the RO, the Board 
must consider whether or not the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument.  If not, the Board must consider whether the 
veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  

Prior to June 18, 1999, the regulation read, in relevant 
part, as follows:

Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304 
(1998).

In June 1999, the regulation was amended to read, in relevant 
part, as follows:

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) 
(1999).

The 1998 version of the statute requires medical evidence 
establishing a clear diagnosis of PTSD.  The 1999 version of 
the statute requires medical evidence diagnosing PTSD in 
accordance with DSM-IV.  Both versions further require 
credible evidence of inservice stressors and a link 
established by medical evidence between the PTSD and the 
inservice stressors.  As discussed below, the veteran's claim 
for service connection for PTSD is not well grounded under 
either version of 38 C.F.R. § 3.304(f).  Therefore, the 
veteran has not been prejudiced by the Board's adjudication 
of her claim.  Indeed, a remand of this issue would only 
result in needless delay and impose further burdens on the 
RO, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The veteran's service records do not show complaints, 
treatment or a diagnosis involving a psychiatric disorder.  A 
report from the Disability Evaluation System, dated in March 
1989, shows that she was unfit for duty due to radial nerve 
entrapment of the right forearm.

VA outpatient treatment reports, dated between 1990 and 1992, 
include an April 1992 report which contains an assessment of 
anxiety.  No reference to service was indicated.  VA 
examinations in 1989 and 1994 are negative with reference to 
a psychiatric disorder.  

Reports from the Mary Lanning Memorial Hospital, dated 
between 1985 and 1996, are remarkable for treatment for what 
was diagnosed as a depressive disorder NOS, and "rule out 
dysthymic disorder," beginning in June 1996.  A report dated 
in December 1996 contains diagnoses of depressive disorder 
NOS and possible bipolar mood pattern.  Also of note, a June 
1996 psychiatric evaluation report shows that, "She reports 
that the time she spent in the Marines was the happiest 
period of her life."  This report also shows that the 
veteran stated that she had been physically abused as a child 
by her mother.

Reports from the Lutheran Family Services of Nebraska, dated 
between 1995 and 1997, show treatment for what was diagnosed 
as dysthymic disorder.  These reports show that the veteran 
stated that she had been sexually abused as a child.

Reports from South Central Counseling, dated between 1996 and 
1997, show diagnoses that included major depressive disorder, 
recurrent, superimposed on dysthymia, and a personality 
disorder NOS (not otherwise specified).  These reports show 
that the veteran stated that she had been sexually abused as 
a child

A letter from Barbara Steinke, R.N., M.S., dated in January 
1998, shows that she reported that she has been counseling 
the veteran, although she had not seen her for over a year.  
No diagnosis was provided. 

In January 1998, the RO wrote to the veteran concerning her 
claim for service connection for PTSD secondary to a personal 
assault.  She was provided a questionnaire to provide 
information concerning her claim and advising her of the 
kinds of evidence that could be submitted to substantiate her 
claim.  In response, the veteran provided a statement in 
March 1998 and in a May 1998 report of contact with the VA's 
Women Coordinator, the veteran indicated that she had lost 
contact with the only individual she had told about the 
assault.

A letter from Richard New, M.D., dated in February 1999, 
shows that he reported that he was treating the veteran for 
bipolar mood disorder.

A report from the Social Security Administration (SSA), dated 
in May 2000, shows that it was determined that the veteran 
was disabled as of June 30, 1999, due to bipolar disorder and 
status post condition surgical release of the radial nerve of 
the right upper extremity.

With regard to the claim for PTSD, under 38 U.S.C.A. § 1131, 
the veteran must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this 
case, the veteran's claim for PTSD must be denied because she 
has not provided a medical opinion to substantiate her claim 
that she has been diagnosed as having PTSD.  Accordingly, as 
no competent evidence has been presented that the veteran 
currently has PTSD, her claim must be denied as not well 
grounded.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.303, 
3.304(f). 

With regard to the claim for an acquired psychiatric disorder 
(other than PTSD), the Board initially points out that the 
first medical evidence of any acquired psychiatric disorder 
is found in the April 1992 VA outpatient treatment report, 
which contains an assessment of anxiety.  This evidence comes 
approximately 12 years after separation from service without 
any reference to service.  The Board finds that the claims 
file does not contain any competent medical evidence showing 
that the veteran has an acquired psychiatric disorder that is 
related to her service.  Therefore, her claim for service 
connection for an acquired psychiatric disorder (other than 
PTSD) must be denied as not well grounded.

The Board has considered the veteran's statements indicating 
that she has an acquired psychiatric disorder, and PTSD, as a 
result of her service.  However, while the veteran's 
statements represent evidence of her symptoms, her statements 
are not competent evidence of PTSD, or that she has an 
acquired psychiatric disorder (other than PTSD) that is 
related to her service.  Savage v. Gober, 10 Vet. App. 488  
(1997).  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty, lay testimony is 
not competent to prove a matter requiring medical expertise, 
such as an opinion as to diagnosis or opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the veteran's claims for service 
connection for an acquired psychiatric disorder (other than 
PTSD), and PTSD, must be denied as not well grounded. 

In reaching these decisions, the Board has considered the 
veteran's representative's argument that VA may have failed 
in its duty to assist the veteran.  No specific failures were 
identified.  In this regard, the Board notes that with regard 
to personal assault cases, VA has provided special 
evidentiary development procedures, which may include 
attempts to obtain certain lay statements.  See generally VA 
Adjudication Procedure Manual M21-1 (M21-1), Part III, 5.14b-
c; Part VI, 11.38b(2); Patton v. West, 12 Vet. App. 272 
(1999).  The Court has also held that these provisions of 
M21-1, which provide special evidentiary procedures for PTSD 
claims based on personal assault, are substantive rules that 
are the equivalent of VA regulations.  See YR v. West, 11 
Vet. App. 393 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).  The record reflects that she was advised of the 
types of evidence she could submit and was also contacted by 
a VA Women's Coordinator to assist with her claim.

In this case, the veteran has stated that she told a civilian 
friend about the alleged sexual assault shortly after it 
occurred .  In a May 1998 Report of Contact with the VA's 
Women Coordinator the veteran indicated that she had lost 
contact with her and that efforts to help find her had been 
unsuccessful. Under the circumstances, it does not appear 
that any further effort by the RO is warranted and that a 
remand is not required for additional development.  During 
her personal hearing the veteran was asked whether she had a 
diagnosis of PTSD.  She responded that it depended on who you 
talked to.  Her representative stated that there was a 
current diagnosis of PTSD indicating a linkage between sexual 
trauma in the record as well as an indication of depression 
from the VA examinations and other evidence that would be 
submitted.  The "other' evidence was identified as records 
from Dr. New.  VA records including examinations conducted in 
1989 and 1994 were negative for any reference to PTSD.  Dr. 
New, in a February 1999 statement, reported that the veteran 
was currently being treated for a bipolar disorder.  There 
was no indication of the presence of PTSD or any reference to 
an acquired psychiatric disorder being related to service.  
The veteran and her representative were advised of this in 
the supplemental statement of the case provided after the 
hearing.  The Board concludes that the veteran has not 
submitted competent medical evidence showing that she has 
PTSD, and that her claim for PTSD is therefore not well-
grounded.  An essential element to establish that a claim is 
well grounded is medical evidence of a diagnosis.  Given the 
foregoing, any failure of the RO to develop the veteran's 
stressor would be harmless error because even if her stressor 
was verified, her claim would still be denied.  See Damrel v. 
Brown, 6 Vet. App. 242, 246 (1994) (error harmless where 
claimant cannot prevail as a matter of law).  The Board 
further points out that the United States Court of Appeals 
for the Federal Circuit has held that only a person who has 
submitted a well-grounded claim can be determined to be a 
claimant for the purpose of invoking the duty to assist 
provisions of 38 U.S.C.A. § 5107(a).  See Schroeder v. West, 
212 F.3d 1265 (Fed. Cir. 2000);  Epps v. Gober, 126 F.3d 
1464, 1468-69 (Fed. Cir. 1997); see also Slater v. Brown, 9 
Vet. App. 240 (1996); Franzen v. Brown, 9 Vet. App. 235 
(1996).  Therefore, the Board finds that this argument is not 
a basis upon which to remand the PTSD claim.  

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claims were well grounded, the RO accorded the 
claimant greater consideration than her claims in fact 
warranted under the circumstances.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  To remand these claims to the 
RO for consideration of the issue of whether the appellant's 
claims are well grounded would be pointless and, in light of 
the law cited above, would not result in determinations 
favorable to her.  VAOPGCPREC 16-92; 57 Fed.Reg. 49,747 
(1992).  Further, the Court has held that "when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."   Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

As the foregoing explains the need for medical evidence of 
PTSD and a nexus between an acquired psychiatric disorder 
(other than PTSD) and the veteran's service, the Board views 
its discussion as well as the information provided by the RO 
as sufficient to inform the veteran of the elements necessary 
to complete her application for service connection for the 
claimed disabilities.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).




ORDER

1.  Service connection for an acquired psychiatric disorder 
(other than post-traumatic stress disorder) is denied.

2.  Service connection for post-traumatic stress disorder is 
denied.



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals



 

